Title: From John Adams to the Chevalier de La Luzerne, 17 October 1779
From: Adams, John
To: La Luzerne, Anne César, Chevalier de


     Braintree, 17 October 1779.
     printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:175–176.
     John Adams, thanking La Luzerne for his letter of 29 Sept. (calendared above) congratulating him on his appointment as minister to negotiate the peace, confessed to some diffidence about his ability to undertake so difficult a task. He added, however, that the unanimity with which the congress had acted, after that body had been so long distressed over its foreign affairs and divided in its opinion of most of its diplomats, gave him a deep sense of the honor done him. Adams then expressed his regard for La Luzerne, and his confidence that La Luzerne’s negotiations would benefit both allies and strengthen the ties binding them. He closed by thanking La Luzerne for arranging his passage to France on La Sensible, and promised that, as soon as he received his dispatches from congress, he would decide whether to return to Europe on that ship.
    